                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

THOMAS JOSHUA HOFFERTH, an        §
individual,                       §                  Civil Action No.: 3:17-cv-01560-MGL
                                  §
            Plaintiff,            §
                                  §
vs.                               §
                                  §
JANSSEN PHARMACEUTICALS, INC.; §
JANSSEN, L.P.; JOHNSON & JOHNSON; §
JANSSEN RESEARCH AND              §
DEVELOPMENT, LLC,                 §
                                  §
            Defendants.           §

                      MEMORANDUM OPINION AND ORDER
                    GRANTING IN PART AND DENYING IN PART
                 DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT

I.     INTRODUCTION

       This is an action for various tort-based claims under South Carolina law. The Court has

jurisdiction over this matter under 28 U.S.C. § 1332.

       Pending before the Court is the motion for summary judgment by Defendants Janssen

Pharmaceuticals, Inc., Janssen, L.P., Johnson & Johnson (J&J), and Janssen Research &

Development, LLC (JRD) (collectively, Defendants). Having carefully considered the motion, the

response, the reply, the record, and the applicable law, it is the judgment of the Court Defendants’

motion for summary judgment will be granted in part and denied in part.
II.      FACTUAL AND PROCEDURAL HISTORY

         Plaintiff Thomas Joshua Hofferth (Hofferth) filed the this action alleging numerous South

Carolina tort violations—strict products liability, negligence, failure to warn, breach of an implied

warranty of merchantability, breach of express warranty, breach of implied warranty of fitness for

a particular purpose, fraud, and negligent misrepresentation—based upon his use of two

antipsychotic pharmacological drugs, Risperdal and Invega, produced by Defendants. Hofferth,

now twenty-eight years old, was diagnosed with possible bipolar disorder as a child, and during

the course of his mental health treatment, his doctor, Dr. Craig A. Stuck (Stuck), prescribed the

two medications.

         During his treatment Hofferth experienced significant weight gain and was eventually

diagnosed with gynecomastia. Gynecomastia is an enlargement or swelling of the breast tissue in

males.

         Hofferth, during discovery, acknowledged his allegations were limited to the development

of gynecomastia purportedly because of his use of Risperdal and/or Invega. Pl. Fifth Supplemental

Answers to Defs’ First Set of Interrog., Nos. 7-8. Hofferth’s claims were further limited when his

own causation expert, Dr. Scott Isaacs (Isaacs), conceded the purported side effect, gynecomastia,

was caused only by Invega, not Risperdal. Isaacs’ Report at 17 (“Thus, after eliminating any

potential or contributory causes, . . . , to a reasonable degree of scientific and medical certainty,

Invega was the cause of Thomas Hofferth’s gynecomastia.”); see also id. at 14 (“Risperdal did not

likely cause Mr. Hofferth’s chronic gynecomastia.”). Accordingly, the case before the Court

concerns the legal implications of Invega’s purported causation of gynecomastia in Hofferth.




                                                 2
       Defendants filed four motions to exclude the expert testimony of Martin T. Wells (Wells),

L. Randolph Waid (Waid), Dr. David A. Kessler (Kessler), and Isaacs, in addition to the motion

for summary judgment. The Court denied the motions as to Wells, Kessler, and Isaacs, and granted

in part and denied in part the motion as to Waid. The Court is now prepared to rule on the motion

for summary judgment.



III.   STANDARD OF REVIEW

       Rule 56(c) of the Federal Rules of Civil Procedure provides summary judgment “shall be

rendered forthwith if the pleadings, depositions, answers to interrogatories and admissions on file,

together with affidavits, if any, show that there is no genuine issue as to any material fact and that

the moving party is entitled to a judgment as a matter of law.” The moving party bears this initial

burden of informing the Court of the basis for its motions and identifying those portions of the

record “which it believes demonstrate the absence of a genuine issue of material fact.” Celotex

Corp. v. Catrett, 477 U.S. 317, 323 (1986). The Court reviews the record by drawing all inferences

most favorable to the party opposing the motion. Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986).



IV.    DISCUSSION AND ANALYSIS

       Defendants present six separate grounds for summary judgment: 1) Hofferth’s claims are

time-barred by South Carolina’s statute of limitations, 2) the learned intermediary doctrine bars

Hofferth’s claims, 3) Hofferth fails to establish causation, 4) Hofferth provides deficient evidence

to support a failure-to-warn claim and such a claim would be preempted under federal law, 5)

Hofferth lacks sufficient evidence to support his breach of warranty claims, and 6) Hofferth’s



                                                  3
evidence is insufficient to support his fraud and negligent misrepresentation claims. Defendants

additionally assert Hofferth has no legal basis to impose liability against J&J or JRD. The Court

will address each argument in turn.

       A. Whether Hofferth’s claims are time-barred under South Carolina’s statute of
          limitations

       South Carolina imposes a three-year statute of limitations on products liability actions.

S.C. Code Ann. § 15-3-530(5). The limitations period commences under South Carolina law when

“the injured party either knows or should have known by the exercise of reasonable diligence that

a cause of action arises from wrongful conduct.” State ex rel. Wilson v. Ortho-McNeil-Janssen

Pharmaceuticals, Inc., 777 S.E.2d 176, 198 (S.C. 2015).          “[W]here the material facts [for

determining the statute of limitations] are in dispute, the issue becomes one for the jury.”

Columbia Venture, LLC v. Deberry & Davis, LLC, 604 F.3d 824, 829 (4th Cir. 2010) (citing Brown

v. Finger, 124 S.E.2d 781, 786 (S.C. 1962)).

       Defendants argue Hofferth failed to be reasonably diligent in investigating his condition

prior to the expiration of the limitations period such that he would have had actual notice of his

condition, Hofferth’s weight gain while on Invega was sufficient notice of a cause of action, and,

alternatively, Hofferth had constructive notice or knowledge of his alleged injury prior to the

limitations period. Neither party disputes Hofferth visited Stuck in 2013 regarding his weight gain.

Stuck’s records indicate he planned to check Hofferth’s prolactin levels based on Hofferth’s

“report of gynecomastia.” Stuck’s 9/3/13 Record at 2.

       Nonetheless, Hofferth denies knowledge of his gynecomastia until 2015. See J. Franklin

Martin, Jr. (Martin) Dep. 103:18-24 (stating he discussed gynecomastia with Hofferth first in 2015

and had never heard Hofferth use the term prior to that discussion); Hofferth Dep. 152:8-15 (stating

he had never received the requisite breast exam for diagnosing gynecomastia prior to his 2015

                                                 4
appointment with Martin). Accordingly, there is a genuine issue of material fact as to whether

Hofferth exercised reasonable diligence in investigating his condition before the three-year statute

of limitations expired. As such, the Court is of the firm opinion this is a question best left for the

jury to decide. See Columbia Ventures, 604 F.3d at 829 (stating disputes of material facts relevant

to a statute of limitations analysis are reserved for the jury).

        Further, the Court is unconvinced weight gain per se is sufficient to notify Hofferth of the

contraction of gynecomastia, as weight gain could have a variety of significances. Although the

statute of limitations fails to require a plaintiff to have knowledge of the extent of the injuries,

Dean v. Ruscon Corp., 468 S.E.2d 645, 647 (S.C. 1996) (“[T]he fact that the injured party may not

comprehend the full extent of the damage is immaterial.”), it does require some knowledge of the

potential cause of action, Ortho-McNeil-Janssen Pharmaceuticals, Inc., 777 S.E.2d at 198 (starting

the statute of limitations when a party either knows or should have known of the cause of action).

Because weight gain can have significance distinct from gynecomastia, Hofferth’s weight gain

was insufficient, by itself, to infer he should have reasonably known at the time of that weight gain

of the existence of his causes of action.

        Defendants also argue Hofferth had constructive notice of his injury prior to the lapse of

the limitations period. Defendants make two distinct constructive notice arguments: 1) Hofferth

had constructive notice of his development of gynecomastia, and 2) Hofferth had constructive

notice or knowledge Invega could potentially cause gynecomastia prior to 2015, regardless of his

knowledge of the actual condition.

        Defendants’ argument Hofferth had constructive notice of his gynecomastia centers on

Hofferth’s 2013 visit with Stuck. Although Defendants are correct the statute of limitations begins

prior to the development of “a full-blown theory of recovery,” Snell v. Colum. Gun Exch., Inc.,



                                                   5
278 S.E.2d 333, 334 (S.C. 1981), it does require knowledge of some injury creating some theory

of recovery, Ortho-McNeil-Janssen Pharmaceuticals, Inc., 777 S.E.2d at 198 (stating the statute

of limitations period commences only after the plaintiff knew or reasonably should have known of

their cause of action). As discussed above, there is a material dispute whether Hofferth, at the

2013 Stuck appointment, was aware of his potential injury. See Martin Dep. 103:18-24 (stating

he discussed gynecomastia with Hofferth first in 2015 and had never heard Hofferth use the term

prior to that discussion); Hofferth Dep. 152:8-15 (stating he had never received the requisite breast

exam for diagnosing gynecomastia prior to his 2015 appointment with Martin). Accordingly, this,

likewise, is an issue more appropriate for the jury.

       Defendants’ argument Hofferth had constructive knowledge Invega could cause

gynecomastia prior to 2015 is based on the inclusion of gynecomastia as a side effect on the Invega

packaging, medical literature noting gynecomastia in patients taking Risperdal, and mass tort

litigation alleging Risperdal and Invega caused gynecomastia and weight gain—with the

associated publicity and awareness brought on by such litigation. Arguments the Invega/Risperdal

label create per se constructive notice have been previously advanced and rejected at the summary

judgment stage. In re Risperdal Litig., 223 A.3d 633, 641-47 (Pa. 2019). The same court likewise

rejected the argument news coverage, medical journal articles, and the litigation, were sufficient

to establish per se constructive notice to the plaintiffs ingestion of the drug caused gynecomastia

rather than mere weight gain. Id. at 652.

       This Court agrees with the analysis of the Pennsylvania Supreme Court.                As the

Pennsylvania court held, although the pieces of evidence cited by Defendants are potential factors

favoring constructive notice, the law requires evidence an individual plaintiff consumed them in a

manner as to create constructive notice. Defendants fail to establish Hofferth consumed—much



                                                 6
less understood—the materials in question, and, thus, these materials alone are insufficient to

overcome the material dispute of fact as to Hofferth’s notice of his claims. Stated differently, these

methods, by themselves, are not sufficient per se to establish notice, as they still require plaintiff

to have consumed and understood the information. Defendants failed to establish Hofferth

consumed, much less understood the significance of, the sources of information cited. As such,

they are insufficient to establish notice.

        Accordingly, summary judgment is inappropriate based on the statute of limitations and

the issue is more apt for jury consideration.

        B. Whether the learned intermediary doctrine bars Hofferth’s claims

        Neither party disputes the applicability of the learned intermediary doctrine to the case at

hand.    Under the doctrine, as applied to pharmaceutical products liability cases, “the

manufacturer’s duty to warn extends only to the prescribing physician, who then assumes

responsibility for advising the individual patient of the risks associated with the drug or device.”

Odom v. G.D. Searle & Co., 979 F.2d 1001, 1003 (4th Cir. 1992). The plaintiff has the burden “to

demonstrate that the additional non-disclosed risk was sufficiently high that it would have changed

the treating physician's decision to prescribe the product for the plaintiff.” Id.

        Further, if the prescribing doctor “already knew of the risk” associated with the medication

at the time of the prescription, despite a lack of a warning, the plaintiff would be unable to meet

his burden under the learned intermediary doctrine. Id. at 1002. Defendants argue Stuck already

knew the risks and his prescribing decision would remain the same even with an additional

disclosure of the heightened risk of gynecomastia.

        The parties dispute whether Stuck was fully aware of the risk of gynecomastia and its scope

at the time of Hofferth’s treatment. Although Defendants have established Stuck was aware of the



                                                  7
connection between elevated prolactin and gynecomastia, see Struck Dep. 11:12-111:12, 112:7-

113:13 (Stuck discussing the connection between elevated prolactin levels and the potential

development of gynecomastia), there remains a material dispute of fact as to Stuck’s knowledge

of the scope of the risk of gynecomastia for patients at the time he prescribed Invega, see id.

215:16-24 (“I was aware that there was a general increased risk with use of antipsychotic

medications and with Risperdal, but not aware of the age—the specific risk where it’s increased

in boys.”). Accordingly, the issue is more apt for a jury determination.

        Defendants further argue Stuck would have made the same prescribing decision even with

an additional warning. Defendants identified three separate statements they argue establish Stuck

would have made the same prescribing decision despite any additional information. See Stuck

Dep. 120:7-11 (Stuck agreeing he made a reasonable decision to prescribe Hofferth Invega in

2008); id. 122:3-8 (Stuck agreeing as of the date of the deposition he thought it was an appropriate

medical decision to prescribe Hofferth Invega in 2008); id. 214:4-11 (Stuck stating he did not

believe his decision to prescribe Hofferth Invega was inappropriate given the information provided

in the course of this litigation).

        But, the reasonableness and appropriateness of Stuck’s 2008 decision to prescribe Invega

is different from whether Stuck would have changed his prescribing decision knowing the

additional non-disclosed risk, the standard under the learned intermediary doctrine. See Odom,

979 F.2d at 1003 (stating the learned intermediary doctrine requires the plaintiff must establish the

additional non-disclosed risk would have changed the treating physician’s prescribing decision).

This is so because a prescribing decision might still be reasonable or appropriate considering the

additional risk, even if the physician would have made a different prescribing decision with the

additional information.



                                                 8
       A hypothetical demonstrates this principle. Assume there are two competing drugs for a

condition, with one drug having a higher efficacy rate, but also a higher rate of side effects.

Doctors may have different opinions on the benefits of each drug, and therefore different doctors

may make different decisions between the two medications. A doctor’s decision to prescribe one

of the medications in such a scenario would not render another physician’s decision to prescribe

the other drug unreasonable or inappropriate. Moreover, although new information about an

increase in the rate of a side effect in one of the drugs may alter a prescribing physician’s decision

on which drug to prescribe to a particular patient, it would be an insufficient basis on which to say

the doctor’s earlier decision to prescribe that drug was unreasonable or inappropriate.

       Hofferth has provided evidence Stuck would have disclosed the additional risks to Hofferth

and Hofferth’s guardian would have made a different medical decision, if they had had the benefit

of having the additional information. See Stuck Dep. 215:7-15 (stating Stuck would have

explained the increased risk with Invega and would have involved Hofferth and his mother in the

decision-making process); id. 177:8-15 (stating he would have honored Hofferth’s mother’s

decision to treat Hofferth with another medication). Although South Carolina has not spoken on

the matter, other states have allowed such statements by a patient to defeat summary judgment.

See, e.g., Payne v. Novartis Pharm. Corp., 767 F.3d 526, 533 (6th Cir. 2014) (stating under

Tennessee law a statement from the patient she would not have consented to the drug with the

additional risk disclosed was sufficient to defeat summary judgment).

       Consequently, there remains a material dispute of fact as to whether Stuck would have

made the same prescribing decision. As such, there is a material dispute of fact as to whether

Hofferth has met his burden to demonstrate “the additional non-disclosed risk was sufficiently

high that it would have changed the treating physician's decision to prescribe the product for the



                                                  9
plaintiff.” Odom, 979 F.2d at 1003.        Accordingly, the learned intermediary doctrine fails to

provide sufficient grounds for summary judgment.

        C. Whether Defendants are entitled to summary judgment based on a failure by
           Hofferth to establish causation

        Defendants argue Hofferth is unable to establish either general or specific causation,

essential elements of his causes of action. Defendants’ arguments in the present motion mirror

those raised in their motion to exclude Isaacs, Hofferth’s causation expert. The Court has already

rejected these arguments when it declined to exclude Isaacs’s expert testimony.

        “[T]he doctrine of the law of the case posits that when a court decides upon a rule of law,

that decision should continue to govern the same issues in subsequent stages of the same case.”

United States v. Aramony, 166 F.3d 655, 661 (4th Cir. 1999).           Nevertheless, the Court again

emphasizes, as it did at the hearing on the motion to exclude, Defendants can use cross-

examination to question Isaacs’s conclusions and identify any potential flaws in Hofferth’s

causation argument for the jury. The dispute in facts between Hofferth’s causation expert and

Defendants, however, is quintessentially a fact-finding issue reserved for adjudication by a jury.

Accordingly, it would be inappropriate to grant summary judgment at this time based on causation.

        D. Whether Defendants are entitled to summary judgment on Hofferth’s failure-to-
           warn cause of action because Hofferth lacks sufficient evidence to establish such a
           claim, or, alternatively, because the claim is federally preempted

       Defendants first argue Hofferth failed to provide sufficient evidence to adequately establish

a failure-to-warn claim because his label expert, Kessler, discusses only the Risperdal label. At

the hearing on the motion to exclude Kessler, however, Kessler confirmed his analysis applied to

the Invega label, as it suffered from identical labeling deficiencies as those identified in his report.

As a result, this Court declined to exclude Kessler’s expert testimony. Defendants are free to ask




                                                  10
Kessler at trial about potential differences that may undercut his conclusions, but this issue is

insufficient to justify summary judgment. The issue should be reserved for the jury.

       Defendants also argue Hofferth’s failure-to-warn claim is preempted under federal law.

They first argue the Food and Drug Administration (FDA) is the arbiter of drug safety and a

company cannot be required to update a drug warning unless it can be done consistent with federal

law. They further argue the FDA had previously rejected a proposed modification to the safety

labeling for Invega, making a change to the Invega label impossible.

       Defendants center their first preemption argument on the principle “the FDA [is] the

exclusive judge of safety and efficacy based on information available at the commencement of

marketing, [but] . . . states [may] reach contrary conclusions when new information not considered

by the FDA develops.” In re Celexa & Lexapro Mktg. & Sales Practices Litig., 779 F.3d 34, 41

(1st Cir. 2015). In other words, state tort law is prohibited from imposing additional warning

requirements for FDA-approved drug labels unless based on new information not presented to the

FDA during the approval process. Id. at 43 (finding state tort claims related to drug labeling

because the information was known to the FDA at the time of the approval). New information is

defined as “data, analyses, or other information not previously submitted to the Agency.” 21

C.F.R. § 314.3(b).

       Hofferth identified Table 21—a 2002 chart prepared internally by Defendants purportedly

demonstrating the risk for gynecomastia in boys using Risperdal was double that of others—as an

example of newly acquired information not originally presented to the FDA, required for a state

to permissibly impose additional warning requirements. See Wyeth v. Levine, 555 U.S. 555, 569

(2009) (stating new analysis or data showing an increased severity or frequency of a risk




                                               11
constitutes new information permitting states to impose additional disclosure requirements).

Defendants counter this new data applied only to Risperdal, not Invega.

        As established at the Daubert hearing, however, there is sufficient evidence to create a

material dispute of fact as to whether Risperdal studies are applicable to Invega. For example, as

established at the Daubert hearing, Defendants used a number of Ripserdal studies during the

FDA-approval process for Invega. Should the jury find Risperdal studies directly applicable to

Invega, the studies identified by Hofferth would qualify as new information permitting additional

warnings. Accordingly, this is an issue appropriately left to the jury.

        Defendants further present an impossibility defense, arguing the FDA had clearly indicated

it would have rejected an additional warning. But, “absent clear evidence that the FDA would not

have approved a change to” the warnings on a pharmaceutical label, it is inappropriate to “conclude

that it was impossible for [a drug company] to comply with both federal and state requirements”

in making the change. Wyeth, 555 U.S. at 571.

        Defendants argue the FDA’s rejection of a 2012 citizens’ petition by the Sheller, P.C.

(Sheller Petition), which alleged inadequacies in labeling for both Invega and Risperdal, indicates

the FDA would not have approved any additional risk disclosure and forecloses additional

disclosure requirements. A citizens’ petition is the mechanism through which a person or

community organization can request the FDA issue, amend, or revoke a regulation or order, or

take any other administrative action. See 21 C.F.R.§ 10.30 (describing the requirements for filing

a citizens’ petition). The Sheller Petition argued for two changes by the FDA: 1) a complete

removal of the pediatric indication for each drug, and 2) a Black Box warning, a warning required

for serious or life-threatening risks.




                                                 12
       Simply stated, the request in the Sheller Petition is materially different from Hofferth’s

proposal֫—which would require Defendants to have acknowledged and explained the increased

risk of gynecomastia for adolescent males, as compared to the rest of the population, when taking

the medication. The denial of the Sheller Petition fails to clearly establish the FDA would have

rejected additional strengthening of the risk disclosures, informing medical professionals about the

higher levels of risk of gynecomastia and increased prolactin levels for the medications.

Defendants have, thus, failed to meet their burden. See Wyeth, 555 U.S. at 571 (requiring clear

evidence the FDA would not have approved a change). Accordingly, the Court will deny summary

judgment on the failure-to-warn cause of action.

       E. Whether Defendants are entitled to summary judgment on Hofferth’s breach of
          warranty claims because Hofferth lacks sufficient evidence to establish such claims

       Hofferth raises claims for implied warranty of merchantability, implied warranty of fitness

for a particular purpose, and express warranty. Defendants assert Hofferth lacks sufficient

evidence to support any of these claims.

       Preliminarily, “where the particular purpose for which a product is purchased is also the

ordinary or intended purpose of the product, the warranties of merchantability and of fitness for a

particular purpose merge and are cumulative.” Soaper v. Hope Indus., Inc., 424 S.E.2d 493, 495

(S.C. 1992). Accordingly, the Court will treat both implied warranty claims together.

       The Uniform Commercial Code (U.C.C.) contains the test for the implied warranty of

merchantability at U.C.C. § 2-314, and South Carolina has adopted the U.C.C. test for the implied

warranty of merchantability, S.C. Code Ann. § 36-2-314. Specifically, South Carolina law

provides “a warranty that the goods shall be merchantable is implied in a contract for their sale if

the seller is a merchant with respect to goods of that kind.” S.C. Code Ann. § 36-2-314(1). The




                                                13
statute further states “[g]oods to be merchantable must be at least such as . . . are fit for the ordinary

purposes for which such goods are used.” Id. § 36-2-314(2).

        It is undisputed Defendants had knowledge Invega would be used in adolescent

populations. When Invega was brought to market, its label contained a risk profile explaining the

potential risks to a patient using the drug. The risk profile of a medication is important to its

merchantability as it goes directly towards the medical decision to utilize the drug. Hofferth,

through Isaacs, has offered evidence the medical approach towards treatment with Invega changes

with the additional risk factors. This creates a material dispute of fact as to whether there is a

necessary change in utilization of Invega, especially in adolescent male populations, and whether

that change would undermine the merchantability of the drug as presented at the time it was

prescribed to Hofferth. These material disputes of fact preclude summary judgment, with the issue

left for jury resolution.

        Concerning Hofferth’s express warranty claim, Defendants argue he has insufficient

evidence to bring this cause of action. An express warranty requires an “affirmation of fact or

promise . . . made by the seller to the buyer.” S.C. Code Ann. § 36-2-313(a).

        Hofferth broadly claims to have offered ample evidence of specific express warranties, but

the only specific examples the Court can identify are (1) Defendants’ studies on Invega and (2) the

Risperdal and the Invega labels.

        Hofferth’s references to studies performed on Invega and Risperdal fail to constitute an

affirmation of fact or promise made by the seller to the buyer. Accordingly, studies cannot serve

as the basis for an express warranty claim.

        As for Hofferth’s argument Invega’s label serves as a potential source of an express

warranty cause of action, the parties dispute whether express warranty claims on FDA-approved



                                                   14
labels are precluded. But, even assuming express warranty claims based on FDA-approved drug

labels are allowed, Hofferth has failed to provide competent evidence the Invega label gives rise

to such a claim.

       Invega’s label contains a singular reference to gynecomastia, warning “Galactorrhea,

amenorrhea, gynecomastia, and impotence have been reported in patients receiving prolactin-

elevating compounds.” 2006 Invega Label at 11. There is no dispute between the parties that this

statement is true. And, no potentially withheld information about the risk can serve as a basis for

such a claim, as it would fail to be affirmation of fact or promise . . . made by the seller to the

buyer.” S.C. Code Ann. § 36-2-313(a). Accordingly, Defendants’ studies and the Invega label

are insufficient to support a cause of action for express warranty. Consequently, summary

judgment is appropriate on this claim.

       F. Whether Defendants are entitled to summary judgment on Hofferth’s fraud and
          negligent misrepresentation claims because Hofferth lacks sufficient evidence to
          establish such claims

       Both Hofferth’s fraud and negligent misrepresentation causes of action require him to

establish Defendants made a material false statement he relied upon which caused him damages.

See Moseley v. All Things Possible, Inc., 694 S.E.2d 43, 45 (S.C. Ct. App. 2010) (listing the

elements of fraud as a representation, its falsity, its materiality, either knowledge or reckless

disregard of its falsity, intent that the representation be acted upon, the hearer's ignorance of its

falsity, the hearer's reliance on its truth, the hearer's right to rely thereon, and the hearer's

consequent and proximate injury.); Brown v. Stewart, 557 S.E.2d 676, 680-81 (S.C. Ct. App. 2001)

(listing the elements of negligent misrepresentation as a false representation to the plaintiff by

defendant, the defendant having a pecuniary interest in making the statement, the defendant owed

a duty of care to communicate truthful information to the plaintiff, the defendant breached that



                                                 15
duty by failing to exercise due care, the plaintiff justifiably relied on the representation, and the

plaintiff suffered a pecuniary loss as the proximate result of his reliance).

       Defendants assert Hofferth has failed to establish they made any false statements, or,

alternatively, Hofferth or Stuck relied on any such statements. An omission, or incomplete

information, can serve as the basis of a false statement. See Thermoid Rubber Co. v. Bank of

Greenwood, 1 F.2d 891, 894 (4th Cir 1924) (“The telling of but part of the truth may sometimes

effectually mislead.”); Cox v. Edwards, 8 S.C. 1, 11 (1876) (“[T]here is misrepresentation if a

statement is calculated to mislead.”).

       There is a dispute of fact as to whether Defendants made any false statements in the Invega

label. Hofferth has presented evidence of information withheld from the label he claims makes

the warnings in the label incomplete and false. For example, according to Hofferth, there was a

potential doubling of the risk to adolescent boys developing gynecomastia. See Kessler Report

¶ 286. The label, however, had a sole reference to gynecomastia that failed to directly make this

point, see 2006 Invega Label at 11 (stating there is a correlation between increased prolactin levels

and gynecomastia). It is up to a jury to decide whether this purportedly withheld information

amounts to a false representation.

       Second, Defendants contend Hofferth has no evidence either he or Stuck relied on any

misrepresentations.    Under the learned intermediary doctrine, there is an assumption the

prescribing physician is relying on the information provided in warning labels. See Odom, 979

F.2d at 1003 (stating the manufacturers owe physicians the duty to warn so they can fully advise

their patients of the risks of a medication). Further, Stuck has indicated additional information is

helpful in creating a diagnostic plan. Stuck Dep. 154:18-20. This is sufficient to create a material

dispute of fact over the reliance on any alleged false statements.



                                                 16
       Finally, Defendants challenge any connection between the misstatements and any

purported injury to Hofferth. As previously discussed, there is a material dispute of fact as to

whether Hofferth would have taken Invega with the additional disclosed information. See Stuck

Dep. 215:7-15 (stating Dr. Stuck would have explained the increased risk with Invega and would

have involved Hofferth and his mother in the decision-making process); id. 177:8-15 (stating he

would have honored Hofferth’s mother’s decision to treat Hofferth with another medication).

Additionally, the question of causation has been reserved for the jury. Accordingly, summary

judgment would be inappropriate on both of these claims.

       G. Whether JRD and J&J are entitled to summary judgment

       Under South Carolina law, products liabilities suits are focused on manufacturers or sellers

of the product at issue. Bragg v. Hi-Ranger, Inc., 462 S.E.2d 321, 326 (S.C. Ct. App. 1995)

(explaining the level of care required for a seller or manufacturer under either a negligence or strict

liability theory of a products liability case). Defendants contend Hofferth lacks any evidence JRD

or J&J are manufacturers or sellers of Invega. They further argue it is inappropriate to pierce the

corporate veil between J&J and its distinct subordinate corporate entities.

       Hofferth provided no evidence JRD was either the direct manufacturer or supplier of

Invega. Hofferth, however, does provide evidence of the involvement of Johnson & Johnson

Pharmaceutical Research & Development, LLC (JJRD), see Martynowicz Dep. 104:4-8

(indicating JJRD was involved in Invega’s FDA approvals process); id. 158:10-13 (indicating the

JJRD was the sponsor for Invega). Both of these facts make it entirely unclear what role JJRD had

in the development and manufacturing of Invega. There is some indication within the record JJRD

later became JRD. See id. 107:3-8 (indicating that JJRD may have become a part of Janssen).

This is sufficient to create a material dispute of fact concerning JRD’s involvement with the



                                                  17
manufacturing and selling of Invega. Accordingly, the Court will deny summary judgment as to

JRD.

       Hofferth, rather than claim J&J is the direct manufacturer or supplier of Invega, argues J&J

effectively controls all its subordinate corporate entities. He cites to the company’s annual report,

employees working and moving seamlessly between corporate entities, and the involvement of

JJRD in the process of bringing Invega to market.

       To establish corporate liability across multiple corporate entities, a plaintiff must

demonstrate “more than the various entities' operations are intertwined.” Pertuis v. Front Roe

Restaurants, Inc., 817 S.E.2d 273, 280 (S.C. 2018). Rather, “[c]ombining multiple corporate

entities into a single business enterprise requires further evidence of bad faith, abuse, fraud,

wrongdoing, or injustice resulting from the blurring of the entities' legal distinctions.” Id. at 281.

       Hofferth has provided no evidence of any bad faith, abuse, fraud, wrongdoing, or injustice

resulting from the blurring of the legal distinction between J&J and JJRD. It is commonplace for

companies to establish multiple corporate entities, who maintain individual corporate identity

despite close collaboration between the different entities. As discussed above, Hofferth focuses

on the involvement of JJRD, see Martynowicz Dep. 104:4-8 (indicating JJRD was involved in

Invega’s FDA approvals process); id. 158:10-13 (indicating the JJRD was the sponsor for Invega),

but fails to establish sufficient grounds to pierce the corporate veil between J&J and JJRD. There

is no evidence J&J is either the manufacturer or supplier of Invega and no legal grounds to pierce

the corporate veil. Accordingly, summary judgment is appropriate for J&J.




                                                 18
VI.    CONCLUSION

       Therefore, based on the foregoing discussion and analysis, it is the judgment of the Court

Defendants’ motion for summary judgment is GRANTED as to Hofferth’s express warranty

claim, as well as to all causes of action against J&J, and DENIED in all other respects.

       IT IS SO ORDERED.

       Signed this 31st day of March 2020 in Columbia, South Carolina.


                                                     s/Mary Geiger Lewis______________
                                                     MARY GEIGER LEWIS
                                                     UNITED STATES DISTRICT JUDGE




                                                19
